IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-20548
                         Conference Calendar



JOSEPH EUGENE JACKSON,

                                          Plaintiff-Appellant,


versus

MARY WARD, Captain,

                                          Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA H 96-900
                        - - - - - - - - - -
                           April 17, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Texas state prisoner Joseph Eugene Jackson, No. 673561,

appeals the dismissal with prejudice of his 42 U.S.C. § 1983

action as duplicative of a previous civil rights action.   This

Court GRANTS him leave to proceed in forma pauperis (IFP) on

appeal.

     Jackson’s claims and the surrounding facts are the same as

those he raised in his previous suit.   The district court did not

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-20548
                                - 2 -

abuse its discretion in finding Jackson’s complaint in this case

to be duplicative and in dismissing it under § 1915.        See Wilson

v. Lynaugh, 878 F.2d 846, 850 (5th Cir.), cert. denied, 493 U.S.
969 (1989); see also Graves v. Hampton, 1 F.3d 315, 318 (5th Cir.

1993)).

     We DISMISS Jackson’s appeal of his duplicative lawsuit as

without arguable merit and frivolous.      See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.     Jackson’s

motion to subpoena documentary evidence is also DENIED as

frivolous.   We caution Jackson that any additional frivolous

appeals filed by him or on his behalf will invite the imposition

of sanctions.   To avoid sanctions, Jackson is further cautioned

to review any pending appeals to ensure that they do not raise

arguments that are frivolous.

     Jackson’s current zero balance leaves him unable to pay the

initial partial filing fee required by an IFP appellant.

However, Jackson is still responsible for payment of the full

amount of the filing fee.   He shall make monthly payments of 20

percent of the preceding month’s income credited to his account

towards full payment of the filing fee.     See 28 U.S.C.

§ 1915(b)(2).   The agency having custody of Jackson is directed

to forward payments from his account to the clerk of the district

court each time the amount in his account exceeds $10 until the

filing fee is paid.   See id.

     IFP GRANTED; APPEAL DISMISSED AS FRIVOLOUS; MOTION DENIED AS
                          No. 96-20548
                              - 3 -

FRIVOLOUS; SANCTIONS WARNING ISSUED; FEE ASSESSED.